Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 03, 2018

The Court of Appeals hereby passes the following order:

A18A0835. RONALD G. AYTON v. GEORGIA BOARD OF PARDONS AND
    PAROLES.

       In July 2017, Ronald G. Ayton attempted to file a mandamus petition seeking
an order compelling the Georgia Board of Pardons and Paroles to release him from
prison. He argued that the Georgia Department of Corrections had computed his
sentence upon revocation of his parole incorrectly such that he should have already
been released from prison. The trial court screened the complaint, pursuant to OCGA
§ 9-15-2 (d), and denied it for filing. Ayton then filed a direct appeal to the Georgia
Supreme Court, which transferred it here. See Case No. S18A0210 (decided October
16, 2017). We, however, lack jurisdiction.


       Ordinarily, judgments and orders granting or refusing to grant mandamus relief
are directly appealable. See OCGA § 5-6-34 (a) (7). Because Ayton is incarcerated,
however, his appeal is controlled by the Prison Litigation Reform Act of 1996,
OCGA § 42-12-1 et seq. Under OCGA § 42-12-8, “[a]ppeals of all actions filed by
prisoners shall be as provided in Code Section 5-6-35,” the discretionary appeals
statute.
      Ayton’s failure to follow the required appellate procedure deprives us of
jurisdiction over this appeal, which is hereby DISMISSED. See Jones v. Townsend,
267 Ga. 489, 490 (480 SE2d 24) (1997).

                                    Court of Appeals of the State of Georgia
                                           Clerk’s Office, Atlanta,____________________
                                                                     01/03/2018
                                           I certify that the above is a true extract from
                                    the minutes of the Court of Appeals of Georgia.
                                           Witness my signature and the seal of said court
                                    hereto affixed the day and year last above written.


                                                                                    , Clerk.